Citation Nr: 1546993	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  09-11 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable initial rating prior to May 25, 2012, for a left scapular strain, and entitlement to a disability rating in excess of 10 percent from May 25, 2012, to the present. 

2.  Entitlement to an initial rating in excess of 30 percent for benign paroxysmal vertigo. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to September 2006. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from November 2006 and October 2007 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  The Veteran's VA claims file has since been transferred to the RO in Baltimore, Maryland.

This appeal was previously remanded by the Board in March 2012 and again in February 2014.  In a November 2014 Board decision, entitlement to an increased evaluation for each claim on appeal was denied, and the Veteran's claim for entitlement to service connection for fibromyalgia was remanded to the RO for the provision of a statement of the case.  This development does not appear to have been completed as yet.

The Veteran appealed the denial of each increased rating claim to the U.S. Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (JMR), the parties indicated that the Board relied upon inadequate examinations in its denial of the Veteran's left shoulder claim, and that the Board's reasons and bases for the denial of extra-schedular consideration for her vertigo were inadequate.  Specifically, it was noted that the Board failed to discuss symptomatology, reported on two occasions, which was not specifically contemplated by the rating schedule.

The issue of entitlement to a compensable initial rating prior to May 25, 2012, for a left scapular strain, and entitlement to a disability rating in excess of 10 percent from May 25, 2012, to the present, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's benign positional vertigo is characterized by episodes of dizziness and occasional staggering, and the disability is not manifested by frequent hospitalization or other exceptional factors.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for benign positional vertigo have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1-4 .14, 4.88, Diagnostic Code 6204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claims at this time is warranted. 

The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required.

As for the duty to assist, post-service medical records have been obtained to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but she declined. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, multiple VA examinations have discussed all applicable medical principles and medical treatment records relating to the issue discussed herein, and the analyses are considered adequate upon which to decide this claim.  Moreover, neither the Veteran nor her representative has objected to the adequacy of any examination pertaining to vertigo.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

It is also noted that the Board previously concluded that the duty to assist had been fully satisfied in the November 2014 decision.  While this decision was ultimately vacated, there was no suggestion that the duty to assist had not been satisfied with regard to the claim for an increased rating for vertigo.  Rather, the JMR found that the duty to assist had not been met with regard to the shoulder claim, and as discussed in the remand section of this decision, the Board is attempting to address those concerns.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Here, the Veteran seeks an initial evaluation in excess of 30 percent for benign positional vertigo.  She contends her episodes of vertigo interfere with daily activities.  To that end, the Veteran's benign positional vertigo is rated as 30 percent disabling under Diagnostic Code 6204, for peripheral vestibular disorders.  A 30 percent evaluation represents the maximum schedular evaluation under this code.  38 C.F.R. § 4.87, Diagnostic Code 6204.  Review of the schedular criteria does not indicate a more suitable code for evaluation of the Veteran's benign positional vertigo, despite the Veteran's reports of additional symptomology (forgetfulness, headaches, and nausea) in May 2009 and January 2013, as medical evidence of record has not attributed such symptomatology to the Veteran's disability.  The Veteran has not suggested a more suitable Diagnostic Code.  As such, the Board finds a schedular disability rating in excess of 30 percent is not warranted for the Veteran's disability.  

The Board notes that the JMR found no fault with the Board's November 2014 schedular analysis pertaining to this issue.  Instead, the parties indicated that the Board's extra-schedular analysis was incomplete.  If an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably-describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected vertigo are more than adequate in this case.  The schedular rating criteria consider very specific symptomatology for this disability, which consists only of the severity of dizziness.  No other factor is contemplated.  Here, the Veteran has not described symptomatology that would make her vertigo unique or unusual with respect to dizziness.  Rather, symptomatology to the point of staggering is specifically-contemplated by the rating schedule.  

While the Veteran reported other symptoms, such as forgetfulness, headaches, and nausea, these complaints have not been attributed directly to her service-connected vertigo by any medical provider of record, and these reports have not been identified by medical providers as symptoms of the disability itself.  A May 2009 private report noted that the Veteran underwent a neurology evaluation in April 2005 for problems with vertigo, lightheadedness, forgetfulness, and headaches (brought upon by laughter).  Importantly, vertigo is listed as one disorder for which the examination was ordered, among others, and it is not indicated that lightheadedness, forgetfulness, or headaches are symptoms of vertigo, or that they are etiologically-related to this disability.  

An April 2014 VA addendum opinion specifically noted that symptoms such as memory loss, decreased concentration, inappropriate behavior, poor social interactions, difficulty following instructions, decreased mobility, decreased annual dexterity, problems with lifting or carrying, difficulty reaching, speech difficulty, hearing difficulty, vision difficulty, lack of stamina, weakness, fatigue, decreased strength, incontinence, pain, and disfigurement were not functional impacts of the Veteran's vertigo.   Instead, the only functional impact associated directly with her disability was dizziness, imbalance, and a staggering gait, each of which is contemplated by her current 30 percent rating.  

Moreover, even if the schedular rating criteria did not adequately describe her symptoms, which the Board does not concede in this case, the Veteran has never been hospitalized in conjunction with the disability on appeal, and the evidence of record does not suggest that the Veteran's vertigo has resulted in marked interference with employment.  

"Marked" is not defined in the VA regulations, but is defined as noticeable, Webster's II New College Dictionary, 670 (1995).  That being said, the percentage ratings in schedular rating criteria as far as can practicably be determined represent the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

As such, the Veteran's vertigo and associated symptoms would be expected to cause some interference with employment, as a 30 percent rating would not be justified otherwise.  Here, the Veteran has not asserted and the record does not show impairment of employment or absenteeism due solely to her vertigo that is suggestive of marked interference with employment.  It is unclear whether the Veteran is currently employed, but the fact remains that she has a number of service connected and non-service connected disabilities which would be expected to strongly interfere with employment (and her service connected disabilities are rated at 80 percent).

As such, none of the governing norms of an extraschedular rating are shown to be present.  Here, the Veteran's attributed manifestations simply do not exceed the available rating criteria, and a special disability picture is not indicated.  

Moreover, the Board notes that the May 2009 private examiner specifically indicated that anxiety, disorientation, lack of concentration, memory loss, and depression are often symptoms associated with vestibular disturbance.  Therefore, even if the medical evidence clearly indicated that such symptoms were related to the Veteran's disability, which it does not, such would not be considered outside of the governing norms of this disability.  

As such, the functional limitations imposed by the Veteran's disability are, again, specifically-contemplated by the criteria discussed above, including the effect of the Veteran's dizziness on her occupation and daily life, which is certainly present and which is demonstrated by her 30 percent evaluation.  However, in the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  The evidence does not indicate that the Veteran specifically alleged that she is unemployable on account of any disability, and the VA examinations of record did not indicate that the Veteran was unable to work.  
As such, Rice is not applicable.

As a preponderance of the evidence is against the award of a disability rating in excess of 30 percent for vertigo, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2014); Ortiz v. Principi, 274 F.3d 1361, 1364-66 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  The Veteran's claim is denied.


ORDER

Entitlement to an initial rating in excess of 30 percent for benign paroxysmal vertigo is denied.


REMAND

With regard to the remaining issue, entitlement to a compensable initial rating prior to May 25, 2012, for a left scapular strain, and entitlement to a disability rating in excess of 10 percent from May 25, 2012, additional development is required.  

As noted, the JMR determined that the Board relied upon inadequate examinations in its November 2014 denial of the Veteran's left shoulder claim.  Specifically, the JMR indicated that such examinations were internally inconsistent, each finding that range of motion was normal during objective testing, including after repetition, and then stating that function loss was present in the form of less movement after repetitive testing.  See VA examination reports, May 2012 and April 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the statement of the case for service connection for fibromyalgia that was ordered by the November 2014 VA examination has been issued.

2.  The Veteran should be afforded an additional VA examination to ascertain the current severity and manifestations of her service-connected left scapular strain.  If it is possible to schedule the examination during a flare-up, as reported by the Veteran, such would be beneficial in this case.

The examiner is requested to review all pertinent records associated with the claims file, to specifically include the JMR discussed above, and to comment on the severity of the Veteran's service-connected left scapular strain.  In so doing, should the examiner find that the Veteran's disability results in function loss due to loss of motion following repetitive use, that degree of motion should be clearly indicated.  An indication that range of motion is to the same degree following repetitive testing, and a later notation of functional loss due to limitation of motion following repetition, will be deemed internally inconsistent and will render the examination invalid.

Importantly, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  To the extent possible, any additional functional limitation should be expressed as limitation of motion of the shoulder in degrees.  Specifically, after determining the range of motion of the left shoulder, the examiner should opine whether there is any additional functional loss (to include loss of motion) due to pain or flare-ups of pain supported by adequate objective findings, or weakness on movement, excess fatigability, or incoordination. 

It is imperative that the examiner test the left shoulder joint for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and with the range of motion of the opposite shoulder for comparison.

Finally, if the Veteran is not experiencing a flare-up at the time of her examination, the examiner must consider, to the extent possible, whether the Veteran experiences any additional functional impairment during her reported flare-ups.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph.  Specifically, the AOJ must ensure that development indicated by the JMR and this remand has been adequately performed prior to the return of this case to the Board. 
 
4.  When the development requested has been deemed completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until she is otherwise notified by the AOJ.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


